News from Buckeye FOR IMMEDIATE RELEASE Contacts:Steve Dean, Senior Vice President and Chief Financial Officer 901-320-8352 Daryn Abercrombie Investor Relations 901-320-8908 Website:www.bkitech.com BUCKEYE INCREASES QUARTERLY DIVIDEND BY 25% MEMPHIS, TN January 25, 2011 – Buckeye Technologies Inc. (NYSE:BKI) announced today that its Board of Directors declared a regular quarterly cash dividend in the amount of $0.05 percommon share payable on March 15, 2011 to shareholders of record as of the close of business on February 15, 2011.The quarterly dividend represents a 25% increase on the $0.04 per common share initiated in August 2010. Chairman and Chief Executive Officer John B. Crowe said, “We are pleased to increase the quarterly dividend to $0.05.Our outlook going forward is positive and we have demonstrated an ability to consistently generate strong cash flows.We are confident that we can continue to increase shareholder value by returning cash to shareholders while also investing in high-return projects and growth opportunities.” Buckeye, a leading manufacturer and marketer of specialty fibers and nonwoven materials, is headquartered in Memphis, Tennessee, USA. The Company currently operates facilities in the United States, Germany, Canada, and Brazil. Its products are sold worldwide to makers of consumer and industrial goods. Certain matters discussed in this press release may constitute forward-looking statements within the meaning of the federal securities laws that involve risks and uncertainties, including but not limited to economic, competitive, governmental, and technological factors affecting the Company’s operations, financing, markets, products, services and prices, and other factors.For further information on factors which could impact the Company and the statements contained herein, please refer to public filings with the Securities and Exchange Commission.
